 

Exhibit 10.1

 

September 30, 2020

 

Mr. Jonathon R. Skeels

620 Newport Center Drive, 11th Fl

Newport Beach, CA 92660

 

Dear Mr. Skeels:

 

This letter agreement confirms the terms of your employment with HopTo, Inc.
(the “Company”), which terms shall be retroactive to July 1, 2020.

 

1.Position. You will serve as the Company’s Chief Executive Officer and interim
Chief Financial Officer and report directly to the Company’s board of directors.
In such position, you shall have such duties, authority, and responsibilities as
shall be determined from time to time by the Company’s board of directors, which
duties, authority, and responsibilities are consistent with your position. By
signing this letter agreement, you confirm that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company. You shall be permitted to perform your duties and
conduct your business principally in California. You agree that work involves
travel and other United States locations in order to fulfill the
responsibilities of the position.

 

2.Cash Compensation. The Company will pay you a salary at the rate of $200,000,
less applicable taxes and withholdings, per year, payable in accordance with the
Company’s standard payroll schedule, as in effect from time to time.

 

3.Cash Bonus. In the sole discretion of the Company’s board of directors, you
may receive an annual bonus.

 

4.Equity Compensation. You shall not be entitled to any award of stock options
or other equity-based compensation, but the Company’s board of directors may
make award you equity-based compensation in its sole discretion.

 

5.Employee Benefits. You will be eligible to participate in Company-sponsored
benefits offered to Company employees from time to time, subject to the terms
and conditions of the applicable plans and policies of the Company as in effect
from time to time.

 

6.Expenses. The Company will reimburse your reasonable and documented
out-of-pocket expenses incurred in connection with your service to the Company
and pursuit of new opportunities on the Company’s behalf, provided you comply
with the Company’s expense reimbursement policy.

 

7.Employment Relationship. Your employment with the Company shall not be for any
specific period of time. Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause or advance notice. Any representations
contrary thereto that may have been made to you are superseded by this letter
agreement. This is the full and complete agreement between you and the Company
with respect to the term of your employment by the Company. Although your job
duties, title, work location, compensation and benefits, as well as the
Company’s personnel policies and procedures (which you are expected to abide
by), may change from time to time, the “at will” nature of your employment may
only be changed in an express written agreement signed by you and a duly
authorized officer of the Company (other than you).

 

8.Conflict of Interest. You must refrain from engaging in any activity or having
a personal interest that presents a conflict of interest and should seek to
avoid even the appearance of a conflict of interest. A conflict of interest
occurs when your personal interest interferes with the business interests of the
Company. A conflict of interest can arise whenever you take action or have an
interest that prevents you from performing your Company duties and
responsibilities honestly, objectively and effectively. The Company acknowledges
that you are a managing partner of Novelty Capital, LLC and affiliated entities
(“Novelty Capital”). If any opportunity that is within the Company’s line of
business comes to you, including, but not limited to, in your role with Novelty
Capital, you will discuss such opportunity with the Company’s board of directors
before pursuing or facilitating such opportunity with any other party. It is
your responsibility to disclose any material transaction or relationship that
reasonably could be expected to give rise to a conflict of interest to the board
of directors, who shall be responsible for determining whether such transaction
or relationship constitutes a conflict of interest.

 

 

 

 

9.Taxes. All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other employment related deductions. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its board of
directors related to tax liabilities arising from your compensation by the
Company.

 

10.Section 409A. It is intended that all of the benefits and other payments
payable under this letter agreement satisfy, to the greatest extent possible, an
exemption from the application of Section 409A of the Internal Revenue Code of
1986, as amended and the treasury regulations thereunder and any state law of
similar effect (collectively, “Section 409A”), and this letter agreement will be
construed to the greatest extent possible as consistent with those provisions,
and to the extent not so exempt, this letter agreement (and any definitions
hereunder) will be construed in a manner that complies with Section 409A, and
any ambiguities herein shall be interpreted accordingly. Specifically, the
severance benefits under this letter agreement are intended to satisfy the
exemptions from application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) and each installment
of severance benefits, if any, is a separate “payment” for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(i). However, if such exemptions are not
available and you are, upon separation from the Company, a “specified employee”
for purposes of Section 409A, then, solely to the extent necessary to avoid
adverse personal tax consequences under Section 409A, the timing of the
severance benefits payments shall be delayed until the earlier of (a) six months
and one day after your separation, or (b) your death. Severance benefits shall
not commence until you have separated from the Company. If severance benefits
are not covered by one or more exemptions from the application of Section 409A
and a release by you of the Company could become effective in the calendar year
following the calendar year in which your separation from the Company occurs,
such release will not be deemed effective, for purposes of payment of severance
benefits, any earlier than the first day of the second calendar year. Except to
the minimum extent that payments must be delayed because you are a “specified
employee” or until the effectiveness of a release by you of the Company, all
severance amounts will be paid as soon as practicable in accordance with this
letter agreement and the Company’s normal payroll practices.

 

11.Termination. If your employment with the Company is terminated by the Company
without Cause (as defined in the Graphon 2008 Equity Incentive Plan, as
amended), the Company will, against receipt of a mutual release (in a reasonable
form prepared by the Company), (a) pay you, in equal installments over the
course of twelve months, twelve months of your salary in effect as of the date
of such termination and (b) pay the premiums for continuation of your and your
family’s health insurance for twelve months following termination (or until an
earlier date at which time you and your family are covered by a subsequent
employer’s health insurance). Any obligation of the Company to make any payment
pursuant to this Section is conditioned upon you first executing and delivering
to the Company an effective release, in a reasonable form prepared by the
Company, within 21 days after the date of termination of employment and not
revoking such Release.

 

12.Interpretation, Amendment and Enforcement. This letter agreement, together
with the proprietary information and inventions agreement, attached as Exhibit
A, constitutes the complete and exclusive statement of your employment agreement
with the Company, and supersedes any prior agreements, representations or
understandings (whether written, oral or implied) between you and the Company
regarding these subject matters. Modifications or amendments to this letter
agreement, other than those changes expressly reserved to the Company’s
discretion in this letter, must be made in a written agreement signed by you and
a duly authorized officer of the Company (other than you). If any provision of
this letter agreement is determined to be invalid or unenforceable, in whole or
in part, this determination shall not affect any other provision of this letter
agreement and the provision in question shall be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible under applicable law.

 

 

 

 

13.Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of California without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of California, county of Orange. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY
UNCONDITIONALLY AND IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY SUCH
MATTER.

 

This letter agreement shall be binding upon any entity or person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such entity
or person actively assumes the obligations hereunder and without regard to
whether or not a change of control occurs. This letter agreement and your rights
and obligations hereunder shall not be assignable by you.

 

Please sign and return a copy of this letter agreement, whereupon it will become
a binding agreement between you and the Company.

 

Very truly yours,

 



/s/ Richard S. Chernicoff   Richard S. Chernicoff   Director   HopTo, Inc.  



 

Accepted and agreed as of the date first written above:



 



/s/ Jonathon R. Skeels   Jonathon R. Skeels  



 

 

